Esta fue una causa fundada en la tentativa de un su-puesto elector que pidió su inscripción como tal alegando, ser mayor de edad. La certificación del registro civil pre-sentada por el gobierno demuestra que el acusado es me-nor de veinte y un años; el acusado presentó prueba tes-tifical tendente a demostrar que era 'mayor de edad. Se resolvió: que la prueba es contradictoria y que no ñay mo-tivo para ir contra la apreciación que de ella hizo la corte inferior. Confirmada.
El Juez Asociado Sr. Wolf, emitió la opinión del tribunal.